IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-91-412-CR



MICHAEL DON TATUM,

	APPELLANT

vs.



THE STATE OF TEXAS,

	APPELLEE

 


FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 119TH JUDICIAL

DISTRICT


NO. CR90-0677-B, HONORABLE DICK ALCALA, JUDGE PRESIDING

 



PER CURIAM
	After accepting appellant's plea of guilty and judicial confession, the district court
found him guilty of delivering less than twenty-eight grams of cocaine, a controlled substance. 
Tex. Health & Safety Code Ann. § 481.112 (West 1992).  The court assessed punishment at
imprisonment for forty-five years.
	Appellant's court-appointed attorney filed a brief in which he concludes that the
appeal is frivolous and without merit.  The brief meets the requirements of Anders v. California,
386 U.S. 738 (1967), by presenting a professional evaluation of the record demonstrating why
there are no arguable grounds to be advanced.  See also Penson v. Ohio, 488 U.S. 75 (1988);
Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969); Jackson v. State, 485 S.W.2d 553 
(Tex. Crim. App. 1972); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); High v.
State, 573 S.W.2d 807 (Tex. Crim. App. 1978).  A copy of counsel's brief was delivered to
appellant, and appellant was advised of his right to examine the appellate record and to file a pro
se brief.  No pro se brief has been filed.
	We have carefully reviewed the record and counsel's brief and agree that the appeal
is frivolous and without merit.  Further, we find nothing in the record that might arguably support
the appeal.
	The judgment of conviction is affirmed.

[Before Justices Powers, Aboussie and B. A. Smith]
Affirmed
Filed:  January 27, 1993
[Do Not Publish]